DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Busch et al. (EP 0944127 A2, page number citations are taken from the attached Google Translate document).
As to claim 1, Busch et al. teaches mixing a two part silicone gel with a paraffinic oil where the amounts of the gel and oil are unequal (para 9 on p 2) where the mixture is disposed into a streamer casing and cured (hardened, also vulcanized into a water repellant mass as discussed on p 2-3).
	As to claim 4, in paras 0005-0020 Busch teaches an A component comprising crosslinker and a B component comprising a platinum catalyst as it teaches Sil-gel from Wacker group of Munich, the same composition in instant specification paras 0015-0016.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 5-20 /are rejected under 35 U.S.C. 103 as being unpatentable over Busch et al. (EP 0 944 127 A2) in view of Zech et al. (US 2004/0110863 A1)
	Busch et al. teaches a composition of a two part silicone gel (paras 0009, 0017) and a paraffinic oil (para 0009) that is a geophysical streamer (abstract).  In paras 0005-0020 Busch teaches an A 
Busch does not teach an inhibitor nor explicitly the values of the ratios and percentages of relative components.  Zech teaches an inhibitor to control polymerization in para 0104 and the art recognized suitability and utility of using the claimed percentages or ratios of materials in paras 0016-0036 and 0102.  Zech teaches its two part silicone gel as 15-20% and 1-10% by weight (paras 0047-0048) which includes the range 16-30% of the mixture by weight.  Its catalyst may be 0.00005 to .05 % by weight (para 0103) and its crosslinking inhibitor (as the claim just calls for a crosslinking material, it does not specify inhibitor or promoter) can be 0.00001 to 0.2% in weight which includes the claimed ratio.  
Therefore, it would have been obvious at the time of filing to modify Busch to include an inhibitor and claimed ratios/percentages as taught by Zech as Zech teaches the art recognized suitability and utility of such. Zech additionally teaches that such mixtures may be combined before placement or extruded in paras 0023-0045.  Temperature increases during curing are known to occur in para 0123.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715